DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 03/04/2021 has been entered and made of record. 
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore this action is made final.
Rejection under 35 USC 112(a) are added in view of amendments.
Claim objection is added in view of amendments.

Response to Arguments
Applicant's arguments filed on 03/04/2021 have been fully considered but they are not persuasive. 
Examiner finds that the newly amended claim language is taught by the Choi reference. Choi teaches a technique for MRI acquisition that involves undersampling k-space. Starting at ¶ 0275 Choi teaches setting up restraint regions of undersampling for sampling some regions in k-space less than others. Also see ¶ 0279-0281 and Figs. 9B-9F. Fig. 7B and ¶ 0232-0233 describe an irregular undersampling pattern for an undersampling restrained region. In Fig. 7B, a central section of the region shows point 725 which is unsampled (first unsampled point). The point directly adjacent to it on the left (in column 713) is also unsampled (second unsampled point). Other unsampled points nearby are above and below point 725 and at the bottom of column 713 (these are third unsampled points). These points are all unsampled due to their satisfying a 
It would have been obvious to one of ordinary skill in the art to have combined Li’s MRI undersampling technique with Choi’s MRI undersampling technique. Li and Choi both teach using regions of fully and partially sampled k-space. In the partially sampled region Li teaches randomly sampling the points. Choi teaches an irregular pattern of undersampling. Choi also teaches using computer hardware with the computational algorithm. The combination constitutes the repeatable and predictable result of simply applying Choi’s teachings here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Examiner notes that while the claims are directed to the disclosure of the restrained region, the claim language does not cover the concept at ¶ 0104 of determining not to sample certain points that satisfy the predetermined positional relationship with a first point based on a determination not to sample the first point. Examiner notes that if further details specific to this disclosure were claimed, this would potentially overcome the cited art.

Election/Restrictions
Examiner acknowledges Applicant’s 11/25/2020 response to the Notice of Non-Compliant Amendment in which claims 24-29 are withdrawn.
Claims 7-14 and 24-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 05/27/2020 and 11/25/2020. As such, the action will be examining claims 1-6 as detailed below.

Claim Objections
Claim 1 is objected to because of the following informalities:  The term “satisfying” in claim 1 would should read “satisfies”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 now requires a restrained undersampling pattern. Claims 3 requires a mutually exclusive random undersamling pattern. There is no disclosure for random undersampling along with the restrained undersampling require by claim 1.
Claim 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires, “a third unsampled point whose position satisfying a predetermined positional relationship with the first unsampled point or the second unsampled point.” The relevant disclosure in the specification at ¶ 103 states, “In the restraint region 1101, a point and one or more points whose positions satisfy a predetermined positional relationship with the point may be selected as unsampled points.” There is only support for determining whether unsampled points satisfy a predetermined positional relationship with a single point. The claim requires that the relationship can be satisfied with the first unsampled point or the second unsampled point. Examiner suggests Applicant cancel the language “or the second unsampled point.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PGPub 2015/0279065) and Choi (US PGPub 2016/0349340).
Regarding claim 1, Li discloses a system, comprising: when executing instructions, the system is directed to:
divide a plane of a k-space into a first region and a second region; (¶ 0029 and Fig. 1 teach dividing k-space into a first region P1 and second regions P2-P5)
assign the first region a full sampling pattern; (¶ 0029 teaches that P1 is a fully sampled k-space region.)

and determine a Magnetic Resonance Imaging (MRI) scanning plan according to the plane of the k-space, wherein the k-space is a Fourier space of a three dimensional MRI image, and the plane of the k-space is based on at least one phase encoding direction of a pulse sequence. (¶ 0066 teaches that 3D MRI scanning takes place according to the k-space in the phase encoding plane. ¶ 0007 and 0008 teach that k-space is based on the phase encoding direction of a pulse sequence and that part of the Fourier k-space is left unacquired.)
In the field of MRI compressed sensing Choi teaches:
the irregular undersampling pattern including a restrained undersampling pattern, wherein the restrained undersampling pattern includes a restraint region, the restraint region includes a first unsampled point at a central section of the restraint region, a second unsampled point adiacent to the first unsampled point along a first direction, and a third unsampled point whose position satisfying a predetermined positional relationship with the first unsampled point or the second unsampled point, the first unsampled point, the second unsampled point, and the third unsampled point are not aligned along a second direction; (Choi teaches a technique for MRI acquisition that involves undersampling k-space. Starting at ¶ 0275 Choi teaches setting up restraint regions of undersampling for sampling some regions in k-space less than others. Also see ¶ 0279-0281 and Figs. 9B-9F. Fig. 7B and ¶ 0232-0233 describe an irregular undersampling pattern for an undersampling restrained region. In Fig. 7B, a central 
at least one non-transitory computer-readable storage medium including a set of instructions and at least one processor in communication with the at least one non-transitory computer-readable storage medium (¶ 0324 teaches using a computer with computer-readable storage media.)
It would have been obvious to one of ordinary skill in the art to have combined Li’s MRI undersampling technique with Choi’s MRI undersampling technique. Li and Choi both teach using regions of fully and partially sampled k-space. In the partially sampled region Li teaches randomly sampling the points. Choi teaches an irregular pattern of undersampling. Choi also teaches using computer hardware with the computational algorithm. The combination constitutes the repeatable and predictable result of simply applying Choi’s teachings here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
claim 2, the above combination discloses the system of claim 1, wherein the first region is located in a center section of the plane of the k-space, and the second region is located in a surrounding section of the plane of the k-space. (Li Fig. 1, first region P1 is in a center section and second region P2 is in a surrounding section.)
Regarding claim 3, the above combination discloses the system of claim 1, wherein the irregular undersampling pattern is at least one of a random undersampling pattern or a restrained undersampling pattern. (As above, Li ¶ 0027 and 0066 teach that the regions are randomly undersampled.)
Regarding claim 4, the above combination discloses the system of claim 1, wherein the system is further directed to: divide the second region into a third region and a fourth region and assign at least one part of the third region the irregular undersampling pattern. (Li Fig. 1, the second/surrounding region is made up of multiple regions P2-P4. The regions are assigned the undersampling pattern, as above.)
Regarding claim 5, the above combination discloses the system of claim 4, wherein the system is further directed to: assign at least one part of the fourth region a regular undersampling pattern, wherein a sampling rate of the fourth region is 1/R, and wherein R is a positive integer greater than 1. (As above, ¶ 0029 teaches that regions P2-P4 are undersampled. ¶ 0027 and 0066 teach that the regions are randomly undersampled, meaning that the sampling takes place on less than all of the data points in k-space, in other words a sampling rate described by the fraction 1/R where R is greater than 1.)
Regarding claim 6, the above combination discloses the system of claim 1, wherein the system is further directed to: 

wherein the first region is located in a center section of the plane of the k-space, the first region is defined by at least four sides including two sides in a first direction and two sides in a second direction different from the first direction, (Li right side of Fig. 1, region P1) the fifth region is located along the two sides of the first region in the first direction, (Li right side of Fig. 1, region P2) the sixth region is located along the two sides of the first region in the second direction (Li Fig. 1, region P4 is concentrically arranged along the rectangle that is the center region and along the orientation of its two sides), the sixth region is defined by at least two sides in the first direction, the seventh region is located along the two sides of the sixth region in the first direction, (P3 and P5 meet this constraint) and 
wherein the first region has a larger sampling density than the fifth region, and the sixth region has a larger sampling density than the seventh region. (Li ¶ 0029 teaches that the first region is fully sampled, the fifth region is undersampled as is the seventh region. The sampling densities in P4 and P5 are lower than P3.)

Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661